11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Luis Martinez and Anna                      * From the 385th District Court
Maria Martinez,                               of Midland County
                                              Trial Court No. CV 51,197.

Vs. No. 11-17-00219-CV                       * August 1, 2019

Jacob Eric Lemense and Jared                * Memorandum Opinion by Stretcher, J.
Million, individually and d/b/a               (Panel consists of: Bailey, C.J.,
Strong Tower Electric,                        Stretcher, J., and Wright, S.C.J., sitting
                                              by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Luis Martinez and Anna
Maria Martinez.